DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 12/22/2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-23 directed to non-elected invention without traverse.  Accordingly, claims 8-23 been cancelled.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-7 are allowed. 
By interpreting the claims in light of the Specification ([0050]       In another example, a UE may implement techniques to indicate accurate packet filter support on a per-PDU session basis. In one example, UE hardware may support a maximum of, for example, 1000 packet filters. Thus, based on existing 3GPP specifications, a UE may need to advertise per-PDU-session maximum packet filter support. [0051]       In one technique, a UE statically divides the maximum packet filter support equally among all supported PDU sessions. For example, if a UE supports a total of 8 PDU sessions, the UE will then indicate (1000/8) = 125 packet filter support per PDU session. In another technique, a UE may implement adaptive reduction in packet filter support based on currently active PDU sessions. For example, when just one PDU session is active, a UE 
Huang-Fu et al. (US 2020/0162958) discloses for a single PDU session (fig. 3), In the embodiment of FIG. 4, if the number of the authorized QoS rules, the number of packet filters, or the number of the authorized QoS flow descriptions associated with the PDU session have reached the maximum number of supported by the UE upon receipt of the PDU session establishment accept message in step 412, then UE may initiate a PDU session release procedure by sending a PDU session release request message with 5GSM cause #26 “insufficient resources”. Note that in this case, UE does not try to establish the PDU session. In step 431, UE 401 sends the PDU session release request message to network 402 to release the PDU session. In addition, the PDU session release request message carries the PSI as well as a 5GSM cause code #26 indicating insufficient resources at the UE side. In step 432, network 402 sends a PDU session release command message to UE 401. In step 433, UE 401 sends a PDU session release complete message to complete the PDU session release procedure. In step 441, UE 401 may initiate another PDU session establishment procedure. Network 402 may be able to establish a proper number of QoS rules and/or QoS flows since the network is aware of the UE resource capability ([0029]). Huang-Fu does not teach “determine that the UE is configured with a number of packet filters for a plurality of protocol data unit (PDU) sessions; determine that UE includes insufficient resources to process the number of packet filters for the plurality of PDU sessions.”
3GPP TS 24.501 version 15.3.0 Release 15 discloses on page 276 and section 9.11.4.9: “if…the UE supports more than 16 packet filters for this PDU session, the UE .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIEU T HOANG/Primary Examiner, Art Unit 2452